           Case 3:20-cv-00609-RCJ-WGC Document 10 Filed 09/10/21 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     ANTHONY PRICE,                                  )   Case No.: 3:20-CV-00609-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   v.                                              )   (ECF NO. 8)
                                                     )
13
     WASHOE COUNTY JAIL, et al.,                     )
                                                     )
14                                                   )
                              Defendants.            )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb, (ECF No. 8 1) entered on August 17, 2021, recommending that the Court grant
19

20   Plaintiff’s IFP application (ECF No. 1).

21          This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
22
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
23
     Nevada.
24
            The Court has considered the pleadings and memoranda of the parties and other relevant
25

26   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.

27

28          1   Refers to Court’s docket number.



                                                          1
           Case 3:20-cv-00609-RCJ-WGC Document 10 Filed 09/10/21 Page 2 of 2



 1          IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 8) is ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that Plaintiff’s IFP application (ECF No. 1) is
 4

 5
     GRANTED, and the Clerk of the Court shall file the Complaint (ECF No. 1-1).

 6          IT IS FURTHER ORDERED that Defendants Sparks Justice Court and Reno Justice
 7   Court are DISMISSED WITH PREJUDICE.
 8
            IT IS FURTHER ORDERED that Washoe County Detention Facility is DISMISSED
 9
     WITH PREJUDICE.
10

11          IT IS FURTHER ORDERED to the extent Plaintiff attempts to assert a claim against

12   Washoe County and NaphCare for violation of the fourteenth Amendment concerning his not be
13
     tested for Covid-19 and social distancing measures in the mail, the claim is DISMISSED WITH
14
     LEAVE TO AMEND.
15
            IT IS FURTHER ORDERED that Plaintiff’s claims that his right to a speedy trial and
16

17   right to counsel in his criminal case have been violated so that he may raise them in his criminal
18   proceeding or in a post-conviction or habeas petition after exhausting all required remedies are
19
     DISMISSED WITHOUT PREJUDICE.
20
            IT IS FURTHER ORDERED that Plaintiff is given 30 days from entry of this Order to
21

22   file an amended complaint correcting the deficiencies noted in the Report and Recommendation

23   (ECF No. 8).
24
            IT IS SO ORDERED dated this 10th day of September 2021.
25

26
                                                          ________________________________
27
                                                          ROBERT C. JONES
28                                                        United States District Judge



                                                         2
